Citation Nr: 1636957	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014, the Board remanded the claim for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

The probative evidence of record is against a finding that a currently diagnosed psychiatric disorder had its onset in service or is secondary to the Veteran's service-connected duodenal ulcer, appendectomy scar, bilateral hearing loss and/or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in June 2009.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA treatment records have been associated with the claims file.  The Veteran was given the opportunity to provide authorization for VA to help him obtain records from private treatment providers or to submit those records himself.  Examinations were provided in August 2009 and September 2014, and medical opinions obtained.  The requirements of the Board's July 2014 remand have been fulfilled.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, the service treatment records show that in January 1973, the Veteran was admitted for treatment with a history of acute alcoholism and hematemesis.  A duodenal ulcer was diagnosed and the Veteran was discharged.  Soon after he was readmitted for epigastric tenderness that reportedly had a "marked psychogenic component."  The Veteran was referred for psychiatric consultation.  The consultation revealed that the Veteran had "numerous personal problems" and a diagnosis was made of "inadequate personality."  Administrative separation from service was considered.  The consultation notes indicated the Veteran had experienced a decrease in appetite, trouble sleeping and loss of interest in job, others and self.  It was noted the Veteran was short tempered and lashing out verbally at minor irritation.  The examiner recommended therapy and provided a provisional diagnosis of depression.  Psychiatric evaluation was normal at the time of separation from service.

In 1981, the Veteran filed a claim for service connection for a nervous condition.  He indicated he could not keep a job because of it.  He explained that he would get nervous and his service-connected ulcer condition would get worse causing him to lose his job.  The claim was denied due to the lack of evidence of a diagnosed psychiatric disability.  The RO pointed out that personality disorders are not diseases or injuries for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  The Veteran did not appeal this decision and it became final.

Post-service VA treatment records indicate the Veteran began seeking treatment for depression in March 2004.  He indicated he had been experiencing persistent depression for the past year and a half.   In a treatment record dated in April 2004, the Veteran indicated he last worked in July 2002 and that he started having problems with depression after his house burned that same year.  In November 2004, a mental health initial evaluation note indicated the Veteran first noticed depression in 2002 and that it had gotten worse since then.  He indicated his home burned down in December 2002 and he had trouble with the insurance and mortgage companies.  Other VA treatment records show similar reports from the Veteran.  

The Veteran sought continuing treatment and in 2008 was referred for recurrent depressive symptoms that began after losing his home and job in 2002.  In a May 2008 VA treatment record, the Veteran related his "mood" to when his neck hurt.  He stated the pain came first and then he would get in an "I don't care mood and want to get away from everyone."  He stated feeling it was more irritation than depression. 

In May 2009, the Veteran filed a claim for service connection for depression as secondary to his service-connected disabilities.  These disabilities include duodenal ulcer, appendectomy scar, tinnitus and bilateral hearing loss.

In August 2009, the Veteran underwent a VA examination.  The examiner found that the Veteran met the criteria for major depressive disorder.  The Veteran reported feeling depressed since 2002.  He indicated his depression started after developing severe cold/hot sweats after which he was in bed for a week and doctors told him there was nothing medically wrong with him.  The Veteran reported losing his home to fire in the same year and that he lost trust in people after that experience.  He indicated he had not worked since 2002 because of depression.  The Veteran did not mention any connection between his depression and physical symptoms other than the episode of cold/hot sweats in 2002.  When asked about his service-connected medical problems and depression by the examiner, the Veteran reported having intermittent stomach problems resulting in pain and diarrhea.  Based on testing, a review of the claims file and interview of the Veteran, the examiner concluded it was less likely than not that the Veteran's depression is related to his service-connected medical problems.  

While the examiner did not specifically address if the Veteran's depression was aggravated by his service-connected disabilities, the Board still finds this examination report to be adequate.  Simply put, there is no competent and credible evidence suggesting that any combination of the service-connected disabilities may have aggravated the Veteran's depression, so there is no duty for VA to obtain an opinion regarding aggravation.  This is evident throughout the record, to include during the August 2009 examination where the Veteran noted that his depression started after developing severe cold/hot sweats (not a service-connected disability) and did not mention any connection between his depression and any other physical symptoms.  The Veteran has also noted having a "mood" related to nonservice-connected neck pain, and that he started having problems with depression after his house burned.  Ultimately, the examination report offers an adequate opinion about secondary service connection on a direct basis and no opinion about secondary service connection on the basis of aggravation as such an opinion was not necessary.  The Board is aware that in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) the U.S. Court of Appeals for Veterans Claims held that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate examination or notify the claimant why one will not or cannot be provided.  This situation is distinguishable from Barr as here the Veteran was provided an adequate examination regarding secondary service connection on a direct basis.  VA is not required to have a VA examiner address every theory of entitlement possible, even when not implicated, simply because an examination was scheduled.  

In July 2014, the Board reopened a claim for entitlement to service connection for an acquired psychiatric disorder based on the diagnosis of major depression in the treatment records.  The Board remanded the claim for an additional VA examination and to obtain a medical opinion regarding whether the Veteran's current psychiatric disability is at least as likely as not directly related to his military service due to evidence of a provisional diagnosis of depression in January 1973.

In September 2014, the Veteran underwent a VA examination.  Major Depressive Disorder, Chronic, Moderate without Psychosis was diagnosed, along with alcohol use disorder in sustained remission.  The examiner stated that alcoholism could have contributed to the onset of the Veteran's depression or could have been a way he self-medicated his self-reported depression; there is no way to tell.  The Veteran claimed that he started drinking because he was unhappy with his situation in the Navy.  He indicated he was supposed to be a jet mechanic, but he ended up being a broom pusher, which is the reason he says he started drinking.  He got in trouble quite often for drinking while in service.  He also indicated the longest he ever held a job after service was a year and he lost jobs because he could not get along with people.  He indicated the earliest age he remembered being depressed was 21 because he went into the service to do a job and they would not let him do the job he was trained for and that he thought they were more interested in getting him out of the service because of his drinking problem.  He indicated first seeing a private doctor in 2001 or 2002, but that the records were lost.  When asked about the records which indicate that the Veteran claimed he had onset of depression in the early 2000's he said that when he came out of the service he did not tell anyone about his depression because he thought they would not bother.  According to the examiner, the Veteran was adamant that the onset of his depression was while he was in the service when he was not allowed to fulfill the training he had as a jet mechanic.  He indicated he felt inadequate and insulted which led to his heavy drinking and to depression.  The examiner opined that if this were indeed true that given his history of being bullied as a child, it was likely that "his personality was such that he could have had such a depressive reaction due to perceived lack of fulfillment."  From this, the examiner concluded that the Veteran's current depression was at least as likely as not incurred in service.

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of depression until nearly 30 years after service, other than the Veteran's statements made in connection with this claim.  The Veteran's statements regarding how long he has been experiencing depression are inconsistent and the majority of his statements indicate that depression began after particular stressors in his life, to include the loss of his home to fire and the loss of his job in 2002.  In addition, the medical evidence, specifically the normal psychiatric evaluation as separation, is in conflict with the present assertion that depression has continued since service.  As such, the Board finds that the Veteran's statements regarding the onset of his depression in service made at the September 2014 examination are not credible, especially in light of his contradictory statements at the August 2009 VA examination which are in line with a finding that the Veteran's current depressive disorder did not onset until 2002.  As the statements the Board finds to be lacking credibility form the basis for the September 2014 VA opinion, that opinion is afforded no probative weight.  

In this case, the evidence suggests the Veteran experienced psychological symptoms during service that were assessed as a personality disorder.  Psychiatric evaluation at separation was normal.  Thereafter, the preponderance of the evidence supports a finding that the Veteran's current depression began around 2002 as a result of identifiable stressors that were unrelated to his military service.  There is no competent and credible evidence suggesting that the Veteran's service-connected ulcer, scar, hearing loss or tinnitus caused or aggravated his current depression and it is more likely that his depression onset when he lost his house and his job and continues at least in part due to continuing financial stressors.

The Board notes that in the August 2016 Appellant's Post-Remand Brief his representative argued that VA should determine if the Veteran's depression preexisted service and was aggravated during service.  In this case VA has considered the Veteran to be completely free of psychiatric problems at entry which is a more favorable finding as the Veteran need only show that the disability onset during service as opposed to that the disability was present during service, permanently increased in severity during service, and has continued to the present.  See 38 C.F.R. § 3.303.  As the Board is finding that the Veteran was free of psychiatric problems at entry into service, further discussion of in-service aggravation is not necessary.  

In summary, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.

____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


